Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 16/741630, filed 13 January 2020, which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application No. 62/923342, filed 18 October 2019, each of which is incorporated herein by reference. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/05/2022, 03/08/2022, 03/08/2022, 03/08/2022, 03/08/2022, and 03/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4. 	Claim 1 of the instant application 17/666,349 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 11,341,335. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application (17/666,349)
US Patent 11,341,335
(bold means difference)
1. A method comprising, by a client system: receiving, at the client system, a user input, wherein the user input is associated with one or more intents and one or more slots; generating one or more first dialog acts based on the user input; 

calculating a task-confidence score based on one or more intent-confidence scores associated with the one or more intents, respectively, and one or more slot-confidence scores associated with the one or more slots, respectively; 




generating, responsive to the task-confidence score being less than a threshold score, one or more second dialog acts modifying the one or more first dialog acts; and presenting, at the client system, a response to the user input, wherein the response is based on one or more of the first dialog acts or the second dialog acts.
1. A method comprising, by one or more computing systems: receiving, from a client system associated with a user, a user input; determining a task based on the user input, wherein the task is associated with one or more intents and one or more slots determined from the user input; 
calculating a confidence score associated with the task based on one or more intent-confidence scores associated with the one or more intents, respectively, and one or more slot-confidence scores associated with the one or more slots, respectively; generating one or more first dialog acts based on a task policy, wherein the task policy specifies dialog acts associated with the task; 

generating, responsive to the confidence score being less than a threshold score, one or more second dialog acts by accessing an override policy, wherein the override policy specifies dialog acts that modify dialog acts specified by the task policy, and wherein the one or more second dialog acts are conditioned on the one or more first dialog acts; and sending, to the client system, instructions for presenting a response to the user input, wherein the response is based on one or more of the first dialog acts or the second dialog acts.



As demonstrated, for example the independent claim 1 of US Patent 11,341,335 discloses the
features of the independent claim 1 of 17/666,349 while the claims are broader in scope and anticipate the
claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the
claims 1 of 17/666,349 to modify the claims to achieve the features of claims of US Patent 11,341,335.
Similar double patenting rejection will apply for other independent claims and the dependent claims are
rejected based on their dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458